DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 06/10/2020. Claims 1-21 are currently pending.)
Suggestions on how to overcome any objection(s) and rejection(s) raised in this office action are found at the end of such sections. 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 was filed before the mailing date of the office action on 05/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
¶0098, line 4 reads in part conversing the DNA data of the user to a code. This may be a typo error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line16 “including at least DNA data of the user” does not reference line 8 “at least deoxyribonucleic acid (DNA) data of the user. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8- 9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No 20120079581 to Patterson; Barbara (hereinafter Patterson) in view of U.S. PGPub. No 20170364920 to Anand; Vishal (hereinafter Anand)
Regarding claim 1, Patterson discloses a computing platform, comprising: at least one processor; (central processor 673, FIG. 6, ¶0079) 
 a communication interface communicatively coupled to the at least one processor; (system bus 675, FIG. 6, ¶0079)
and a memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: (System memory 672, FIG. 6, ¶0079)
receive registration data associated with a user (¶0041, wherein a user is registered with the identification system prior to the transaction to capture identifying information, such as the biometric data),  the registration data including authentication data of the user, (¶0041 wherein the ID server computer receives the user authentication data (UID and biometric data)) the authentication data of the user including at least deoxyribonucleic acid (DNA) data of the user (¶0035, wherein the user biometric data include DNA data); 
store the authentication data in a database (UID and Biometric Database 172, Fig. 1, ¶0041, wherein the UID and biometric data are being stored);   
receive, from a computing system, a request to process an event (¶0043, wherein a payment processing network 140 receives an authentication request message from a user);
extract event details from the request to process the event (¶0052, wherein the payment processing network 140 extracts the authentication request message);
based on the event details, and identify an authentication tier associated with the event (¶0068 wherein an authentication score (tier) indicating the degree of authentication may be provided);
 based on the identified authentication tier, and identify a plurality of authentication factors, the plurality of authentication factors including at least DNA data of the user (¶0042 “In other embodiments, the issuer 160 may consider other factors in addition to the authentication in determining whether to authorize the financial transaction”) -the user authentication information contains biometric data of the user which include DNA data; 
transmit a request for the identified plurality of authentication factors (¶0051 “the request server computer 152 sends an authentication request including the user UID and biometric data to the ID server computer 170 to determine if there is a predetermined correlation (s270) between the UID, biometric data, and the user”), wherein the user UID and biometric data are the plurality of authentication factors; 
receive authentication response data, the authentication response data including DNA response data of the user (¶0051 “The request server computer 152 receives the result (i.e., the authentication response message) from the ID server computer 170 of the identification system 175 (s275), and authenticates the user if a correlation between the UID and biometric data exists (s280”); wherein the user biometric data include DNA data in view of ¶0035
compare the authentication response data to the stored authentication data to determine whether the authentication response data matches the stored authentication data, the comparing including at least comparing the DNA response data of the user to the DNA data of the user in the stored authentication data (¶0051 “The ID server computer 170 performs the correlation by comparing the user data (UID and biometric data) with the data in the UID and biometric database 172”; wherein the user biometric data include DNA data in view of ¶0035
 responsive to determining that the authentication response data matches the stored authentication data:-32-Docket No. 007131.02287 IDF 9903generate an instruction to process the event (¶0052 “At step s285, payment processing network 140 requests authorization for the transaction from the issuer 160) Wherein authorization request is a form of instruction  to process the event (transaction);
 transmit the instruction to process the event to the computing system (¶0052 “the user sends an authorization request message that includes authentication information encoded therein (i.e., the authentication data is embedded within the authorization request message”); 
and cause the instruction to process the event to execute by the computing system (¶0054 “In other embodiments, the system 100 may process a financial transaction once the payment processing network 140 receives both positive authentication and authorization information”); 
responsive to determining that the authentication response data does not match the stored authentication data: generate an instruction denying processing of the event (¶0053 “In an embodiment, the payment processing network 140 receives a negative authorization response if the issuer 160 determines that the user is not authenticated, as described above with respect to steps s270-s275. In some embodiments, a user may not be authenticated if the user's UID and biometric data are not correlated”); 
transmit the instruction denying processing of the event to the computing system (¶0068 wherein a flag of zero (0) or a score of 1 which represents an unauthenticated user/transaction is present in the authorization request message), The presence of a flag of zero (0) or a score of 1 in the authorization request is a way of transmitting instruction denying processing of the event(transaction); 
and cause the instruction denying processing of the event on the computing system (¶0069 “if the issuer 160 does not authorize the transaction, then the terminal 120 can provide the authorization response message rejecting the transaction to the user).  
However, Patterson does not disclose the following limitation taught by Anand: using machine learning to identify an authentication tier associated with the event; and using machine learning to identify a plurality of authentication factors.
Anand discloses using machine learning to identify an authentication tier associated with the event (¶0058 “In some embodiments, the authentication computer 114 may utilize a machine learning algorithm to generate one or more transaction profiles that can be used to determine a risk value to compare to the threshold based on previously received partial biometric templates provided by a user”).Wherein the event is the transaction and the risk value represents the authentication tier associated with the event.
and using machine learning to identify a plurality of authentication factors (¶0058 “In embodiments, a partial biometric template that was transformed via a salting process by a particular factor may be submitted to the authentication service which may in turn utilize a machine learning algorithm to properly compare the transformed data to transformed data corresponding to the user”). Wherein properly comparing the transformed data to the transformed data corresponding to the user is a form of identifying the plurality of authentication factors. The transformed data contains the plurality of authentication factors (information)
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the computer platform of Patterson to include the use of machine learning to identify the authentication tier associated to an event as disclosed by Anand and be motivated in doing so because it provides a utilization that authenticates an avatar initiating a transaction in a virtual reality environment. (Anand abstract).
Regarding claim 8, Patterson discloses a method, comprising: 
receiving, by a computing platform having a memory (System memory 672, FIG. 6, ¶0079) and at least one processor (central processor 673, FIG. 6, ¶0079), 
registration data associated with a user (¶0041, wherein a user is registered with the identification system prior to the transaction to capture identifying information, such as the biometric data), 
the registration data including authentication data of the user, (¶0041 wherein the ID server computer receives the user authentication data (UID and biometric data)),
 the authentication data of the user including at least deoxyribonucleic acid (DNA) data of the user (¶0035, wherein the user biometric data include DNA data); 
storing, by the at least one processor, the authentication data in a database (UID and Biometric Database 172, Fig. 1, ¶0041, wherein the UID and biometric data are being stored); 
receiving, by the at least one processor and from a computing system, a request to process an event (¶0043, wherein a payment processing network 140 receives an authentication request message from a user); 
extracting, by the at least one processor, event details from the request to process the event (¶0052, wherein the payment processing network 140 extracts the authentication request message); 
based on the event details, and identifying, by the at least one processor, an authentication tier associated with the event (¶0068 wherein an authentication score (tier) indicating the degree of authentication may be provided); -34- Docket No. 007131.02287 IDF 9903 
based on the identified authentication tier, and using machine learning, identifying, by the at least one processor, a plurality of authentication factors, the plurality of authentication factors including at least DNA data of the user (¶0042 “In other embodiments, the issuer 160 may consider other factors in addition to the authentication in determining whether to authorize the financial transaction”) -the user authentication information contains biometric data of the user which include DNA data; 
transmitting, by the at least one processor, a request for the identified plurality of authentication factors (¶0051 “the request server computer 152 sends an authentication request including the user UID and biometric data to the ID server computer 170 to determine if there is a predetermined correlation (s270) between the UID, biometric data, and the user”), wherein the user UID and biometric data are the plurality of authentication factors; 
receiving, by the at least one processor, authentication response data, the authentication response data including DNA response data of the user (¶0051 “The request server computer 152 receives the result (i.e., the authentication response message) from the ID server computer 170 of the identification system 175 (s275), and authenticates the user if a correlation between the UID and biometric data exists (s280”); wherein the user biometric data include DNA data in view of ¶0035; 
comparing, by the at least one processor, the authentication response data to the stored authentication data to determine whether the authentication response data matches the stored authentication data, the comparing including at least comparing the DNA response data of the user to the DNA data of the user in the stored authentication data (¶0051 “The ID server computer 170 performs the correlation by comparing the user data (UID and biometric data) with the data in the UID and biometric database 172”); wherein the user biometric data include DNA data in view of ¶0035; 
when it is determined that the authentication response data matches the stored authentication data: generating, by the at least one processor, an instruction to process the event (¶0052 “At step s285, payment processing network 140 requests authorization for the transaction from the issuer 160) Wherein authorization request is a form of instruction to process the event (transaction);
 transmitting, by the at least one processor, the instruction to process the event to the computing system (¶0052 “the user sends an authorization request message that includes authentication information encoded therein (i.e., the authentication data is embedded within the authorization request message”); 
and causing the instruction to process the event to execute by the computing system (¶0054 “In other embodiments, the system 100 may process a financial transaction once the payment processing network 140 receives both positive authentication and authorization information”); 
when it is determined that the authentication response data does not match the stored authentication data: generating, by the at least one processor, an instruction denying processing of the event (¶0053 “In an embodiment, the payment processing network 140 receives a negative authorization response if the issuer 160 determines that the user is not authenticated, as described above with respect to steps s270-s275. In some embodiments, a user may not be authenticated if the user's UID and biometric data are not correlated”);  
transmitting, by the at least one processor, the instruction denying processing of the event to the computing system (¶0068 wherein a flag of zero (0) or a score of 1 which represents an unauthenticated user/transaction is present in the authorization request message), The presence of a flag of zero (0) or a score of 1 in the authorization request is a way of transmitting instruction denying processing of the event(transaction);  
 and causing the instruction denying processing of the event on the computing system (¶0069 “if the issuer 160 does not authorize the transaction, then the terminal 120 can provide the authorization response message rejecting the transaction to the user).  
   However, Patterson does not disclose the following limitation taught by Anand: using machine learning to identify an authentication tier associated with the event; and using machine learning to identify a plurality of authentication factors.
Anand discloses using machine learning to identify an authentication tier associated with the event (¶0058 “In some embodiments, the authentication computer 114 may utilize a machine learning algorithm to generate one or more transaction profiles that can be used to determine a risk value to compare to the threshold based on previously received partial biometric templates provided by a user”).Wherein the event is the transaction and the risk value represents the authentication tier associated with the event.
and using machine learning to identify a plurality of authentication factors (¶0058 “In embodiments, a partial biometric template that was transformed via a salting process by a particular factor may be submitted to the authentication service which may in turn utilize a machine learning algorithm to properly compare the transformed data to transformed data corresponding to the user”). Wherein properly comparing the transformed data to the transformed data corresponding to the user is a form of identifying the plurality of authentication factors. The transformed data contains the plurality of authentication factors (information)
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the computer platform of Patterson to include the use of machine learning to identify the authentication tier associated to an event as disclosed by Anand and be motivated in doing so because it provides a utilization that authenticates an avatar initiating a transaction in a virtual reality environment. (Anand abstract).
Regarding claim 15, Patterson discloses one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to (¶0079): receive registration data associated with a user, the registration data including authentication data of the user (¶0041, wherein a user is registered with the identification system prior to the transaction to capture identifying information, such as the biometric data),
the registration data including authentication data of the user, (¶0041 wherein the ID server computer receives the user authentication data (UID and biometric data)) the authentication data of the user including at least deoxyribonucleic acid (DNA) data of the user (¶0035, wherein the user biometric data include DNA data); 
store the authentication data in a database (UID and Biometric Database 172, Fig. 1, ¶0041, wherein the UID and biometric data are being stored);   
receive, from a computing system, a request to process an event (¶0043, wherein a payment processing network 140 receives an authentication request message from a user);
extract event details from the request to process the event (¶0052, wherein the payment processing network 140 extracts the authentication request message);
based on the event details, and identify an authentication tier associated with the event (¶0068 wherein an authentication score (tier) indicating the degree of authentication may be provided);
 based on the identified authentication tier, and identify a plurality of authentication factors, the plurality of authentication factors including at least DNA data of the user (¶0042 “In other embodiments, the issuer 160 may consider other factors in addition to the authentication in determining whether to authorize the financial transaction”) -the user authentication information contains biometric data of the user which include DNA data; 
transmit a request for the identified plurality of authentication factors (¶0051 “the request server computer 152 sends an authentication request including the user UID and biometric data to the ID server computer 170 to determine if there is a predetermined correlation (s270) between the UID, biometric data, and the user”), wherein the user UID and biometric data are the plurality of authentication factors; 
receive authentication response data, the authentication response data including DNA response data of the user (¶0051 “The request server computer 152 receives the result (i.e., the authentication response message) from the ID server computer 170 of the identification system 175 (s275), and authenticates the user if a correlation between the UID and biometric data exists (s280”); wherein the user biometric data include DNA data in view of ¶0035
compare the authentication response data to the stored authentication data to determine whether the authentication response data matches the stored authentication data, the comparing including at least comparing the DNA response data of the user to the DNA data of the user in the stored authentication data (¶0051 “The ID server computer 170 performs the correlation by comparing the user data (UID and biometric data) with the data in the UID and biometric database 172”; wherein the user biometric data include DNA data in view of ¶0035
 responsive to determining that the authentication response data matches the stored authentication data:-32-Docket No. 007131.02287 IDF 9903generate an instruction to process the event (¶0052 “At step s285, payment processing network 140 requests authorization for the transaction from the issuer 160) Wherein authorization request is a form of instruction  to process the event (transaction);
 transmit the instruction to process the event to the computing system (¶0052 “the user sends an authorization request message that includes authentication information encoded therein (i.e., the authentication data is embedded within the authorization request message”); 
and cause the instruction to process the event to execute by the computing system (¶0054 “In other embodiments, the system 100 may process a financial transaction once the payment processing network 140 receives both positive authentication and authorization information”); 
responsive to determining that the authentication response data does not match the stored authentication data: generate an instruction denying processing of the event (¶0053 “In an embodiment, the payment processing network 140 receives a negative authorization response if the issuer 160 determines that the user is not authenticated, as described above with respect to steps s270-s275. In some embodiments, a user may not be authenticated if the user's UID and biometric data are not correlated”); 
transmit the instruction denying processing of the event to the computing system (¶0068 wherein a flag of zero (0) or a score of 1 which represents an unauthenticated user/transaction is present in the authorization request message), The presence of a flag of zero (0) or a score of 1 in the authorization request is a way of transmitting instruction denying processing of the event(transaction); 
and cause the instruction denying processing of the event on the computing system (¶0069 “if the issuer 160 does not authorize the transaction, then the terminal 120 can provide the authorization response message rejecting the transaction to the user).  
However, Patterson does not disclose the following limitation taught by Anand: using machine learning to identify an authentication tier associated with the event; and using machine learning to identify a plurality of authentication factors.
Anand discloses using machine learning to identify an authentication tier associated with the event (¶0058 “In some embodiments, the authentication computer 114 may utilize a machine learning algorithm to generate one or more transaction profiles that can be used to determine a risk value to compare to the threshold based on previously received partial biometric templates provided by a user”).Wherein the event is the transaction and the risk value represents the authentication tier associated with the event.
and using machine learning to identify a plurality of authentication factors (¶0058 “In embodiments, a partial biometric template that was transformed via a salting process by a particular factor may be submitted to the authentication service which may in turn utilize a machine learning algorithm to properly compare the transformed data to transformed data corresponding to the user”). Wherein properly comparing the transformed data to the transformed data corresponding to the user is a form of identifying the plurality of authentication factors. The transformed data contains the plurality of authentication factors (information)
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the computer platform of Patterson to include the use of machine learning to identify the authentication tier associated to an event as disclosed by Anand and be motivated in doing so because it provides a utilization that authenticates an avatar initiating a transaction in a virtual reality environment. (Anand abstract).
Regarding claim 2, Patterson in view of Anand discloses the computing platform of claim 1. Patterson further discloses wherein the DNA response data includes the DNA tag of the user (¶0047 “The UID and biometric database 172 typically has a preexisting database comprising UID and biometric information for the intended users of system 100. The request server computer 152 receives the result (i.e., the authentication response message) from the ID server computer 170 of the identification system 175 (s225), and authenticates the user if a predetermined correlation between the UID and biometric data exists (s230)”), The examiner equates the authentication response message to DNA response data because the authentication response message includes biometric data which also includes the DNA data of the user. However, Patterson does not explicitly disclose the following limitation taught by Anand: convert the DNA data of the user in the received registration data to a DNA tag: 
and transmit the DNA tag to the user, wherein the DNA response data includes the DNA tag of the user.
Anand discloses convert the DNA data of the user in the received registration data to a DNA tag: (¶0024 “In some embodiments, a first biometric sample of the user obtained by the virtual reality hardware may be captured. A partial biometric template may be formed from the first biometric sample…..”) Wherein the biometric sample of the user includes the DNA of the user in view of Patterson in ¶0035 and the biometric template includes the DNA tag;
and transmit the DNA tag to the user, wherein the DNA response data includes the DNA tag of the user (¶0056 “In some embodiments, the virtual reality hardware 104 may be configured to generate a partial biometric template of the user 102 and transmit the partial biometric template and the personal authentication information to the authentication computer 114 for authenticating the transaction”) wherein the biometric template includes the DNA tag of the user.
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 1 to include the conversion of DNA data to DNA tag as disclosed by Anand be motivated in doing so because it provides a utilization that will make hacking or fraud activity more difficult for the fraudsters (Anand, ¶0027).
 Regarding claim 9, Patterson in view of Anand discloses the method of claim 8. Patterson further discloses wherein the DNA response data includes the DNA tag of the user (¶0047 “The UID and biometric database 172 typically has a preexisting database comprising UID and biometric information for the intended users of system 100. The request server computer 152 receives the result (i.e., the authentication response message) from the ID server computer 170 of the identification system 175 (s225), and authenticates the user if a predetermined correlation between the UID and biometric data exists (s230)”), The examiner equates the authentication response message to DNA response data because the authentication response message includes biometric data which also includes the DNA data of the user. 
However, Patterson does not explicitly disclose the following limitation taught by Anand: converting, by the at least one processor, the DNA data of the user in the received registration data to a DNA tag; 
and transmitting, by the at least one processor, the DNA tag to the user, wherein the DNA response data includes the DNA tag of the user.
Anand discloses converting by the at least one processor, the DNA data of the user in the received registration data to a DNA tag (¶0024 “In some embodiments, a first biometric sample of the user obtained by the virtual reality hardware may be captured. A partial biometric template may be formed from the first biometric sample…..”) Wherein the biometric sample of the user includes the DNA of the user in view of Patterson in ¶0035 and the biometric template includes the DNA tag; 
and transmitting, by the at least one processor, the DNA tag to the user, wherein the DNA response data includes the DNA tag of the user ((¶0056 “In some embodiments, the virtual reality hardware 104 may be configured to generate a partial biometric template of the user 102 and transmit the partial biometric template and the personal authentication information to the authentication computer 114 for authenticating the transaction”) wherein the biometric template includes the DNA tag of the user.
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 8 to include the conversion of DNA data to DNA tag as disclosed by Anand be motivated in doing so because it provides a utilization that will make hacking or fraud activity more difficult for the fraudsters (Anand, ¶0027). 
 Regarding claim 16, Patterson in view of Anand discloses the one or more non-transitory computer-readable media of claim 15. Patterson further discloses wherein the DNA response data includes the DNA tag of the user (¶0047 “The UID and biometric database 172 typically has a preexisting database comprising UID and biometric information for the intended users of system 100. The request server computer 152 receives the result (i.e., the authentication response message) from the ID server computer 170 of the identification system 175 (s225), and authenticates the user if a predetermined correlation between the UID and biometric data exists (s230)”), The examiner equates the authentication response message to DNA response data because the authentication response message includes biometric data which also includes the DNA data of the user. 
However, Patterson does not explicitly disclose the following limitation taught by Anand: 
 convert the DNA data of the user in the received registration data to a DNA tag;
 and transmit the DNA tag to the user, wherein the DNA response data includes the DNA tag of the user.  
Anand discloses converting by the at least one processor, the DNA data of the user in the received registration data to a DNA tag (¶0024 “In some embodiments, a first biometric sample of the user obtained by the virtual reality hardware may be captured. A partial biometric template may be formed from the first biometric sample…..”) Wherein the biometric sample of the user includes the DNA of the user in view of Patterson in ¶0035 and the biometric template includes the DNA tag; 
and transmitting, by the at least one processor, the DNA tag to the user, wherein the DNA response data includes the DNA tag of the user ((¶0056 “In some embodiments, the virtual reality hardware 104 may be configured to generate a partial biometric template of the user 102 and transmit the partial biometric template and the personal authentication information to the authentication computer 114 for authenticating the transaction”) wherein the biometric template includes the DNA tag of the user.
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 15 to include the conversion of DNA data to DNA tag as disclosed by Anand be motivated in doing so because it provides a utilization that will make hacking or fraud activity more difficult for the fraudsters (Anand, ¶0027). 
 Regarding claim 5, Patterson in view of Anand discloses the computing platform of claim 1. Patterson further discloses wherein the authentication response data includes authentication data corresponding to each authentication factor of the plurality of authentication factors (¶0052 “….In other words, the user sends an authorization request message that includes authentication information encoded therein (i.e., the authentication data is embedded within the authorization request message). For example, the authorization request message can include transaction data, such as information derived from a payment device (e.g., an account identifier), terminal data, the transaction amount, as well as the authentication data which can be added therein. According to some embodiments, the authentication data (e.g., BIN and biometric data) is stored in one or more arrays or data fields within the authorization request message”) wherein the authorization request message which includes plurality of authentication factors such as (e.g., an account identifier), terminal data, the transaction amount, as well as the authentication data which can be added therein is interpreted to be the authentication response data.
Regarding claim 12, Patterson in view of Anand discloses the method of claim 9.        Patterson further discloses wherein the authentication response data includes authentication data corresponding to each authentication factor of the plurality of authentication factors (¶0052 “….In other words, the user sends an authorization request message that includes authentication information encoded therein (i.e., the authentication data is embedded within the authorization request message). For example, the authorization request message can include transaction data, such as information derived from a payment device (e.g., an account identifier), terminal data, the transaction amount, as well as the authentication data which can be added therein. According to some embodiments, the authentication data (e.g., BIN and biometric data) is stored in one or more arrays or data fields within the authorization request message”) wherein the authorization request message which includes plurality of authentication factors such as (e.g., an account identifier), terminal data, the transaction amount, as well as the authentication data which can be added therein is interpreted to be the authentication response data. 
  Regarding claim 19, Patterson in view of Anand discloses the one or more non-transitory computer-readable media of claim 15.                                                                                          Patterson further discloses wherein the authentication response data includes authentication data corresponding to each authentication factor of the plurality of authentication factors (¶0052 “….In other words, the user sends an authorization request message that includes authentication information encoded therein (i.e., the authentication data is embedded within the authorization request message). For example, the authorization request message can include transaction data, such as information derived from a payment device (e.g., an account identifier), terminal data, the transaction amount, as well as the authentication data which can be added therein. According to some embodiments, the authentication data (e.g., BIN and biometric data) is stored in one or more arrays or data fields within the authorization request message”) wherein the authorization request message which includes plurality of authentication factors such as (e.g., an account identifier), terminal data, the transaction amount, as well as the authentication data which can be added therein is interpreted to be the authentication response data. 
Regarding claim 4, Patterson in view of Anand discloses the computing platform of claim 2. Anand further discloses wherein converting the DNA data of the user in the received registration data to the DNA tag includes converting the DNA data of the user to a machine-readable code (¶0072 wherein a transaction code such as QR code is generated from the biometric sample which includes the DNA data of the user) and personal authentication information for completing the transaction).  
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 2 to include the conversion of DNA data of the user to a machine readable code as disclosed by Anand be motivated in doing so because it provides a utilization that allows the avatar of the user to complete a transaction in a virtual reality environment (Anand, ¶0072). 
Regarding claim 11, Patterson in view of Anand discloses the method of claim 9. 
Anand further discloses wherein converting the DNA data of the user in the received registration data to the DNA tag includes converting the DNA data of the user to a machine-readable code (¶0072 wherein a transaction code such as QR code is generated from the biometric sample which includes the DNA data of the user) and personal authentication information for completing the transaction).  
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 2 to include the conversion of DNA data of the user to a machine readable code as disclosed by Anand be motivated in doing so because it provides a utilization that allows the avatar of the user to complete a transaction in a virtual reality environment (Anand, ¶0072). 
 Regarding claim 18, Patterson in view of Anand discloses the one or more non-transitory computer-readable media of claim 16. Anand further discloses wherein converting the DNA data of the user in the received registration data to the DNA tag includes converting the DNA data of the user to a machine-readable code (¶0072 wherein a transaction code such as QR code is generated from the biometric sample which includes the DNA data of the user) and personal authentication information for completing the transaction).  
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 2 to include the conversion of DNA data of the user to a machine readable code as disclosed by Anand be motivated in doing so because it provides a utilization that allows the avatar of the user to complete a transaction in a virtual reality environment (Anand, ¶0072). 
 Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No 20120079581 to Patterson; Barbara (hereinafter Patterson) in view of U.S. PGPub. No 20170364920 to Anand; Vishal (hereinafter Anand) and further in view of U.S. PGPub. 20050136480 to Brahmachari et al. (hereinafter Brahmachari). 
Regarding claim 3, Patterson in view of Anand discloses the computing platform of claim 2. However, Patterson in view of Anand does not explicitly disclose the following limitation taught by Brahmachari: wherein converting the DNA data of the user in the received registration data to the DNA tag includes converting the DNA data of the user to an alphanumeric code
Brahmachari discloses wherein converting the DNA data of the user in the received registration data to the DNA tag includes converting the DNA data of the user to an alphanumeric code (¶0044 “The invention provides a novel method of converting DNA sequence to alphanumeric sequence by the use of peptide library”).
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 2 to include the conversion of DNA data of the user to an alphanumeric code as disclosed by Brahmachari  and be motivated in doing so because it provides a utilization to identify protein coding DNA sequences (gene) useful as drug targets in a genome using (Brahmachari abstract).
Regarding claim 10, Patterson in view of Anand discloses the method of claim 9. 
However, Patterson in view of Anand does not explicitly disclose the following limitation taught by Brahmachari: wherein converting the DNA data of the user in the received registration data to the DNA tag includes converting the DNA data of the user to an alphanumeric code
Brahmachari discloses wherein converting the DNA data of the user in the received registration data to the DNA tag includes converting the DNA data of the user to an alphanumeric code (¶0044 “The invention provides a novel method of converting DNA sequence to alphanumeric sequence by the use of peptide library”).
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 2 to include the conversion of DNA data of the user to an alphanumeric code as disclosed by Brahmachari and be motivated in doing so because it provides a utilization to identify protein coding DNA sequences (gene) useful as drug targets in a genome using (Brahmachari abstract).
Regarding claim 17, Patterson in view of Anand discloses the one or more non-transitory computer-readable media of claim 16. 
 However, Patterson in view of Anand does not explicitly disclose the following limitation taught by Brahmachari: wherein converting the DNA data of the user in the received registration data to the DNA tag includes converting the DNA data of the user to an alphanumeric code
Brahmachari discloses wherein converting the DNA data of the user in the received registration data to the DNA tag includes converting the DNA data of the user to an alphanumeric code (¶0044 “The invention provides a novel method of converting DNA sequence to alphanumeric sequence by the use of peptide library”).
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 2 to include the conversion of DNA data of the user to an alphanumeric code as disclosed by Brahmachari and be motivated in doing so because it provides a utilization to identify protein coding DNA sequences (gene) useful as drug targets in a genome using (Brahmachari abstract).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No 20120079581 to Patterson; Barbara (hereinafter Patterson) in view of U.S. PGPub. No 20170364920 to Anand; Vishal (hereinafter Anand) and further in view of U.S. Pat. No 9801066 to Hanley and Oberheide (hereinafter Hanley).
Regarding claim 6, Patterson in view of Anand discloses the computing platform of claim 1. However, Patterson in view of Anand does not explicitly disclose the following limitation taught by Hanley: wherein identifying the plurality of authentication factors includes dynamically identifying the plurality of authentication factors based on at least one of: recency of use by the user or frequency of use by the user.  
Hanley discloses wherein identifying the plurality of authentication factors includes dynamically identifying the plurality of authentication factors based on at least one of: recency of use by the user or frequency of use by the user (Coln. 7 line47-54 “In calculating a likelihood of possession, implicit authentication data preferably to recent successful authentications at the possession factor, recent biometric data of a user, geolocation of the possession factor, and the like may be factors given greater weight in the determination of the likelihood of possession relative to other implicit authentication data points, such as basic operations of the possession factor (e.g., turning on/off, making calls, etc.)”) wherein the recently used authentication factors are  given greater weight in the determination of the likelihood of possession. 
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 1 to include dynamically identifying the plurality of authentication factors based on recency of use by the user as disclosed by Hanley and be motivated in doing so because it provides a utilization for implementing the authentication requirement for a transaction (Hanley abstract).
Regarding claim 13, Patterson in view of Anand discloses the method of claim 9. 
However, Patterson in view of Anand does not explicitly disclose the following limitation taught by Hanley: wherein identifying the plurality of authentication factors includes dynamically identifying the plurality of authentication factors based on at least one of: recency of use by the user or frequency of use by the user.  
Hanley discloses wherein identifying the plurality of authentication factors includes dynamically identifying the plurality of authentication factors based on at least one of: recency of use by the user or frequency of use by the user (Coln. 7 line47-54 “In calculating a likelihood of possession, implicit authentication data preferably to recent successful authentications at the possession factor, recent biometric data of a user, geolocation of the possession factor, and the like may be factors given greater weight in the determination of the likelihood of possession relative to other implicit authentication data points, such as basic operations of the possession factor (e.g., turning on/off, making calls, etc.)”) wherein the recently used authentication factors are  given greater weight in the determination of the likelihood of possession. 
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 1 to include dynamically identifying the plurality of authentication factors based on recency of use by the user as disclosed by Hanley and be motivated in doing so because it provides a utilization for implementing the authentication requirement for a transaction (Hanley abstract).
Regarding claim 20, Patterson in view of Anand discloses the one or more non-transitory computer-readable media of claim 15.
However, Patterson in view of Anand does not explicitly disclose the following limitation taught by Hanley: wherein identifying the plurality of authentication factors includes dynamically identifying the plurality of authentication factors based on at least one of: recency of use by the user or frequency of use by the user.  
Hanley discloses wherein identifying the plurality of authentication factors includes dynamically identifying the plurality of authentication factors based on at least one of: recency of use by the user or frequency of use by the user (Coln. 7 line47-54 “In calculating a likelihood of possession, implicit authentication data preferably to recent successful authentications at the possession factor, recent biometric data of a user, geolocation of the possession factor, and the like may be factors given greater weight in the determination of the likelihood of possession relative to other implicit authentication data points, such as basic operations of the possession factor (e.g., turning on/off, making calls, etc.)”) wherein the recently used authentication factors are  given greater weight in the determination of the likelihood of possession. 
Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 1 to include dynamically identifying the plurality of authentication factors based on recency of use by the user as disclosed by Hanley and be motivated in doing so because it provides a utilization for implementing the authentication requirement for a transaction (Hanley abstract).

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No 20120079581 to Patterson; Barbara (hereinafter Patterson) in view of U.S. PGPub. No 20170364920 to Anand; Vishal (hereinafter Anand) and further in view of U.S. PGPub No 20130262873 to READ et al. (hereinafter READ).
Regarding claim 7, Patterson in view of Anand discloses the computing platform of claim 1. However, Patterson in view of Anand does not disclose the following limitation taught by READ: wherein criteria to determine whether the authentication response data matches the stored authentication data is based on the identified authentication tier.
  READ discloses wherein criteria to determine whether the authentication response data matches the stored authentication data is based on the identified authentication tier (¶0081 “The ID Management Fusion Server (ID MFS) is a placeholder for a service that would accept as its input all of the identity related information collected during the verification process and return a score indicating a confidence level that the user is the same person who enrolled in the biometric authentication service. The match score is compared to a predetermined threshold”) wherein the identity related information is understood to be the authentication response data and the confidence level represents the authentication tier. 

  Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 1 to include the use of identified authentication tier (confidence level) in determining whether the authentication response matches the stored authentication data as disclosed by READ and be motivated in doing so because it provides a utilization for effective authentication of user of a mobile device (READ abstract).
Regarding claim 14, Patterson in view of Anand discloses the method of claim 9.          However, Patterson in view of Anand does not disclose the following limitation taught by READ: wherein criteria to determine whether the authentication response data matches the stored authentication data is based on the identified authentication tier.
READ discloses wherein criteria to determine whether the authentication response data matches the stored authentication data is based on the identified authentication tier (¶0081 “The ID Management Fusion Server (ID MFS) is a placeholder for a service that would accept as its input all of the identity related information collected during the verification process and return a score indicating a confidence level that the user is the same person who enrolled in the biometric authentication service. The match score is compared to a predetermined threshold”) wherein the identity related information is understood to be the authentication response data and the confidence level represents the authentication tier.
  Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 1 to include the use of identified authentication tier (confidence level) in determining whether the authentication response matches the stored authentication data as disclosed by READ and be motivated in doing so because it provides a utilization for effective authentication of user of a mobile device (READ abstract).
Regarding claim 21, Patterson in view of Anand discloses the one or more non-transitory computer-readable media of claim 15. 
However, Patterson in view of Anand does not disclose the following limitation taught by READ: wherein criteria to determine whether the authentication response data matches the stored authentication data is based on the identified authentication tier.
  READ discloses wherein criteria to determine whether the authentication response data matches the stored authentication data is based on the identified authentication tier (¶0081 “The ID Management Fusion Server (ID MFS) is a placeholder for a service that would accept as its input all of the identity related information collected during the verification process and return a score indicating a confidence level that the user is the same person who enrolled in the biometric authentication service. The match score is compared to a predetermined threshold”) wherein the identity related information is understood to be the authentication response data and the confidence level represents the authentication tier. 
  Thus, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the teaching of Patterson and Anand in claim 1 to include the use of identified authentication tier (confidence level) in determining whether the authentication response matches the stored authentication data as disclosed by READ and be motivated in doing so because it provides a utilization for effective authentication of user of a mobile device (READ abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 20190077506, U.S. 20190392659, U.S. 20190036917, and U.S. 20170245145

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495